2. Somalia: routine killing of civilians (vote)
Before the vote on paragraph 8:
Mr President, in order to avoid any possible confusion about the vessels which have been the victims of piracy off the coast of Somalia, I propose to insert the words 'especially those' after the word 'vessels' in paragraph 8. This is in agreement with the PPE-DE and PSE Groups, I understand.
(ES) Mr President, the Socialist Group had proposed a split vote for paragraph 8, with the intention of voting against the second part, because the final phrase referring to 'humanitarian vessels' is restrictive. The amendment presented by Mr Matsakis means that there is no need for a split vote and we will be able to vote on the text as a whole. I therefore propose we accept the oral amendment and we do not have a split vote on paragraph 8.
(The oral amendment was adopted)